    Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 1 of 15



                                    UNITED STATES FEDERAL COURT
                                      SOUTHERN DISTRICT OF IOWA
                                                   )
 ANDREA GROVE, individually and on behalf of all )          Case No, 1:20-CV-27-SMR-CFB
 others similarly situated                         )
                                                   )
                           Plaintiff,              )
                                                   )
                                                   )
 BEER BARN CORPORATION, R& L B                     )
 CORPORATION d/b/a IOWA PLAYHOUSE,                 )     DECLARATION OF TERRY A.
 RONALD BERGERON, MICHAEL BERGERON,                                    WHITE
 and LYNDA BERGERON

                        Defendants,


   I, Terry A. White, having been sworn and placed under oath, state and declare as
follows:
   1. My name is Terry A, White and I am a partner at Carlson & Burnett, LLP, 2002

        Douglas Street, Suite 100, Omaha, NE 68102.

   2. I am an attorney licensed to practice in the States of Iowa and Nebraska and

        attorney of record in this case for Defendants.

   3. This Declaration is submitted in connection with Plaintiff’s Motion to Compel

        (“Plaintiff’s Motion”).

   4.

   5. I have reviewed and attached to this Declaration the IRS online page pertaining

        to Form 1099, which sets for the parameters that necessitate filing a Form 1099.

        Attachment 1 “Instructions for Form 1099-MISC and 1099-NEC, located at

        https://www.irs.gov/pub/irs-pdf/i1099msc.pdf, which is incorporated here by this

        reference as if fully set forth.)

  Pursuant to the provisions of 28 U.S.C. §1746, I declare under penalty of perjury that

the foregoing is true and correct.




                                                                              EXHIBIT A
    Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 2 of 15




  Date:       May 21, 2021.




                                                        Terry A. White, NE 18282
                                                        CARLSON & BURNETT LLP
                                                        2002 Douglas Street, Suite 100
                                                        Omaha, NE 68102
                                                        Main: (402) 934-5500
                                                        Direct: (402) 682-8006
                                                        Attorneys for Plaintiff
                                                        terry@carlsonburnett.com



                              CERTIFICATE OF SERVICE

     I certify that on May 21, 2021, I electronically filed the foregoing using the Court’s
CM/ECF filing system which will automatically send notice of filing to the following:


           and

          hlichten@llrlaw.com
          osavytska@llr.aw.com


                                                 s/Terry A. White
                                                    Terry A. White




                                            2
2020
               Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 3 of 15
                                                                                                   Department of the Treasury
                                                                                                   Internal Revenue Service

Instructions for
Forms 1099-MISC
and 1099-NEC                                                                                           ATTACHMENT 1
Miscellaneous Income and
Nonemployee Compensation
Section references are to the Internal Revenue Code unless         • Penalties.
otherwise noted.                                                   • The definitions of terms applicable for chapter 4 purposes
                                                                   that are referenced in these instructions.
Future Developments                                                • Other general topics.
For the latest information about developments related to              You can get the general instructions from General
Forms 1099-MISC and 1099-NEC and their instructions,               Instructions for Certain Information Returns at IRS.gov/
such as legislation enacted after they were published, go to       1099GeneralInstructions or go to IRS.gov/Form1099MISC or
IRS.gov/Form1099MISC or IRS.gov/Form1099NEC.                       IRS.gov/Form1099NEC.
What’s New                                                         Online fillable copies. To ease statement furnishing
                                                                   requirements, Copies B, C, 1, and 2 have been made fillable
Form 1099-NEC. The PATH Act, P.L. 114-113, Div. Q, sec.            online in a PDF format available at IRS.gov/Form1099MISC
201, accelerated the due date for filing Form 1099 that            and IRS.gov/Form1099NEC. You can complete these copies
includes nonemployee compensation (NEC) from February              online for furnishing statements to recipients and for retaining
28 to January 31 and eliminated the automatic 30-day               in your own files.
extension for forms that include NEC. Beginning with tax year
2020, use Form 1099-NEC to report nonemployee                      Filing dates. Section 6071(c) requires you to file Form
compensation.                                                      1099-NEC on or before February 1, 2021, using either paper
                                                                   or electronic filing procedures. File Form 1099-MISC by
    See part C in the 2020 General Instructions for Certain        March 1, 2021, if you file on paper, or March 31, 2021, if you
Information Returns, and Form 8809, for extensions of time         file electronically.
to file. See part M in the 2020 General Instructions for Certain
Information Returns for extensions of time to furnish recipient
statements.                                                        Specific Instructions
Redesigned Form 1099-MISC. Due to the creation of Form             for Form 1099-MISC
1099-NEC, we have revised Form 1099-MISC and                       File Form 1099-MISC, Miscellaneous Income, for each
rearranged box numbers for reporting certain income.               person in the course of your business to whom you have paid
   Changes in the reporting of income and the form’s box           the following during the year:
numbers are listed below.                                          • At least $10 in royalties (see the instructions for box 2) or
• Payer made direct sales of $5,000 or more (checkbox) in          broker payments in lieu of dividends or tax-exempt interest
box 7.                                                             (see the instructions for box 8).
• Crop insurance proceeds are reported in box 9.                   • At least $600 in:
• Gross proceeds to an attorney are reported in box 10.               1. Rents (box 1);
• Section 409A deferrals are reported in box 12.                      2. Prizes and awards (box 3);
• Nonqualified deferred compensation income is reported in
box 14.                                                               3. Other income payments (box 3);
• Boxes 15, 16, and 17 report state taxes withheld, state             4. Generally, the cash paid from a notional principal
identification number, and amount of income earned in the          contract to an individual, partnership, or estate (box 3);
state, respectively.                                                  5. Any fishing boat proceeds (box 5);
Reminders                                                             6. Medical and health care payments (box 6);
                                                                      7. Crop insurance proceeds (box 9);
General instructions. In addition to these specific
instructions, you should also use the 2020 General                    8. Payments to an attorney (box 10) (see Payments to
Instructions for Certain Information Returns. Those general        attorneys, later);
instructions include information about the following topics.          9. Section 409A deferrals (box 12); or
• Who must file.                                                      10. Nonqualified deferred compensation (box 14).
• When and where to file.
• Electronic reporting.                                              You must also file Form 1099-MISC for each person from
• Corrected and void returns.                                      whom you have withheld any federal income tax (report in
• Statements to recipients.                                        box 4) under the backup withholding rules regardless of the
• Taxpayer identification numbers (TINs).                          amount of the payment.
• Backup withholding.

Dec 06, 2019                                              Cat. No. 27982J
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 4 of 15
        Be sure to report each payment in the proper box                third-party network transactions, must be reported on Form
  !     because the IRS uses this information to determine              1099-K by the payment settlement entity under section
CAUTION whether the recipient has properly reported the                 6050W and are not subject to reporting on Form 1099-MISC.
payment.                                                                See the separate Instructions for Form 1099-K.
                                                                           Fees paid to informers. A payment to an informer as an
Trade or business reporting only. Report on Form                        award, fee, or reward for information about criminal activity
1099-MISC only when payments are made in the course of                  does not have to be reported if the payment is made by a
your trade or business. Personal payments are not                       federal, state, or local government agency, or by a nonprofit
reportable. You are engaged in a trade or business if you               organization exempt from tax under section 501(c)(3) that
operate for gain or profit. However, nonprofit organizations            makes the payment to further the charitable purpose of
are considered to be engaged in a trade or business and are             lessening the burdens of government. For more information,
subject to these reporting requirements. Other organizations            see Regulations section 1.6041-3(l).
subject to these reporting requirements include trusts of                  Scholarships. Do not use Form 1099-MISC to report
qualified pension or profit-sharing plans of employers, certain         scholarship or fellowship grants. Scholarship or fellowship
organizations exempt from tax under section 501(c) or (d),              grants that are taxable to the recipient because they are paid
farmers' cooperatives that are exempt from tax under section            for teaching, research, or other services as a condition for
521, and widely held fixed investment trusts. Payments by               receiving the grant are considered wages and must be
federal, state, or local government agencies are also                   reported on Form W-2. Other taxable scholarship or
reportable.                                                             fellowship payments (to a degree or nondegree candidate)
Exceptions. Some payments do not have to be reported on                 do not have to be reported to the IRS on any form, unless
Form 1099-MISC, although they may be taxable to the                     section 6050S requires reporting of such amounts by an
recipient. Payments for which a Form 1099-MISC is not                   educational institution on Form 1098-T, Tuition Statement.
required include all of the following.                                  See section 117(b)–(d) and Regulations section 1.6041-3(n)
• Generally, payments to a corporation (including a limited             for more information.
liability company (LLC) that is treated as a C or S                     Canceled debt. A canceled debt is not reportable on Form
corporation). However, see Reportable payments to                       1099-MISC. Canceled debts reportable under section 6050P
corporations, later.                                                    must be reported on Form 1099-C. See the Instructions for
• Payments for merchandise, telegrams, telephone, freight,              Forms 1099-A and 1099-C.
storage, and similar items.
• Payments of rent to real estate agents or property                    Reportable payments to corporations. The following
managers. However, the real estate agent or property                    payments made to corporations generally must be reported
manager must use Form 1099-MISC to report the rent paid                 on Form 1099-MISC.
over to the property owner. See Regulations sections                    • Medical and health care payments reported in box 6.
1.6041-3(d), 1.6041-1(e)(5), Example 5, and the instructions            • Gross proceeds paid to an attorney reported in box 10.
for box 1.                                                              • Substitute payments in lieu of dividends or tax-exempt
• Wages paid to employees (report on Form W-2, Wage and                 interest reported in box 8.
Tax Statement).                                                         Payments to attorneys. The term “attorney” includes a law
• Military differential wage payments made to employees                 firm or other provider of legal services. Attorneys' fees of
while they are on active duty in the Armed Forces or other              $600 or more paid in the course of your trade or business are
uniformed services (report on Form W-2).                                reportable in box 1 of Form 1099-NEC, under section
• Business travel allowances paid to employees (may be                  6041A(a)(1).
reportable on Form W-2).                                                   Gross proceeds paid to attorneys. Under section
• Cost of current life insurance protection (report on Form             6045(f), report in box 10 payments that:
W-2 or Form 1099-R, Distributions From Pensions, Annuities,             • Are made to an attorney in the course of your trade or
Retirement or Profit-Sharing Plans, IRAs, Insurance                     business in connection with legal services, but not for the
Contracts, etc.).                                                       attorney’s services, for example, as in a settlement
• Payments to a tax-exempt organization including                       agreement;
tax-exempt trusts (IRAs, HSAs, Archer MSAs, Coverdell                   • Total $600 or more; and
ESAs, and ABLE (529A) accounts), the United States, a                   • Are not reportable by you in box 1 of Form 1099-NEC.
state, the District of Columbia, a U.S. possession, or a
foreign government.                                                         Generally, you are not required to report the claimant's
                                                                        attorney's fees. For example, an insurance company pays a
• Payments made to or for homeowners from the HFA
Hardest Hit Fund or similar state program (report on Form               claimant's attorney $100,000 to settle a claim. The insurance
1098-MA).                                                               company reports the payment as gross proceeds of
                                                                        $100,000 in box 10. However, the insurance company does
• Compensation for injuries or sickness by the Department
of Justice as a public safety officer disability or survivor's          not have a reporting requirement for the claimant's attorney's
benefit, or under a state program that provides benefits for            fees subsequently paid from these funds.
surviving dependents of a public safety officer who has died                These rules apply whether or not:
as the direct and proximate result of a personal injury                 • The legal services are provided to the payer;
sustained in the line of duty.                                          • The attorney is the exclusive payee (for example, the
• Compensation for wrongful incarceration for any criminal              attorney's and claimant's names are on one check); or
offense for which there was a conviction under federal or               • Other information returns are required for some or all of a
state law. See section 139F, Certain amounts received by                payment under another section of the Code, such as section
wrongfully incarcerated individuals.                                    6041.
   Form 1099-K. Payments made with a credit card or
payment card and certain other types of payments, including

                                                                  -2-      Instructions for Forms 1099-MISC and 1099-NEC (2020)
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 5 of 15
    For example, a person who, in the course of a trade or                    Example. Before Employee A's death on June 15, 2020,
business, pays $600 of taxable damages to a claimant by                   A was employed by Employer X and received $10,000 in
paying that amount to a claimant's attorney is required to:               wages on which federal income tax of $1,500 was withheld.
• Furnish Form 1099-MISC to the claimant, reporting                       When A died, X owed A $2,000 in wages and $1,000 in
damages pursuant to section 6041, generally in box 3; and                 accrued vacation pay. The total of $3,000 (less the social
• Furnish Form 1099-MISC to the claimant’s attorney,                      security and Medicare taxes withheld) was paid to A's estate
reporting gross proceeds paid pursuant to section 6045(f) in              on July 20, 2020. Because X made the payment during the
box 10.                                                                   year of death, X must withhold social security and Medicare
For more examples and exceptions relating to payments to                  taxes on the $3,000 payment and must complete Form W-2
attorneys, see Regulations section 1.6045-5.                              as follows.
    However, these rules do not apply to wages paid to                    • Box 1—10000.00 (does not include the $3,000 accrued
attorneys that are reportable on Form W-2 or to profits                   wages and vacation pay).
distributed by a partnership to its partners that are                     • Box 2—1500.00.
reportable on:                                                            • Box 3—13000.00 (includes the $3,000 accrued wages
• Schedule K-1 (Form 1065), Partner's Share of Income,                    and vacation pay).
Deductions, Credits, etc.                                                 • Box 4—806.00 (social security tax withheld).
   Payments to corporations for legal services. The                       • Box 5—13000.00 (includes the $3,000 accrued wages
exemption from reporting payments made to corporations                    and vacation pay).
does not apply to payments for legal services. Therefore, you             • Box 6—188.50 (Medicare tax withheld).
must report attorneys' fees (in box 1 of Form 1099-NEC) or                    Employer X must also complete Form 1099-MISC as
gross proceeds (in box 10 of Form 1099-MISC), as                          follows.
described earlier, to corporations that provide legal services.           • Boxes for recipient's name, address, and TIN—The
   Taxpayer identification numbers (TINs). To report                      estate’s or beneficiary's name, address, and TIN.
payments to an attorney on Form 1099-MISC, you must                       • Box 3—3000.00 (Even though amounts were withheld for
obtain the attorney's TIN. You may use Form W-9, Request                  social security and Medicare taxes, the gross amount is
for Taxpayer Identification Number and Certification, to                  reported here.)
obtain the attorney's TIN. An attorney is required to promptly                If Employer X made the payment after the year of death,
supply its TIN whether it is a corporation or other entity, but           the $3,000 would not be subject to social security and
the attorney is not required to certify its TIN. If the attorney          Medicare taxes and would not be shown on Form W-2.
fails to provide its TIN, the attorney may be subject to a                However, the employer would still file Form 1099-MISC.
penalty under section 6723 and its regulations, and you must
backup withhold on the reportable payments.                               Employee business expense reimbursements. Do not
                                                                          use Form 1099-MISC to report employee business expense
Deceased employee's wages. When an employee dies                          reimbursements. Report payments made to employees
during the year, you must report the accrued wages, vacation              under a nonaccountable plan as wages on Form W-2.
pay, and other compensation paid after the date of death. If              Generally, payments made to employees under an
you made the payment in the same year the employee died,                  accountable plan are not reportable on Form W-2, except in
you must withhold social security and Medicare taxes on the               certain cases when you pay a per diem or mileage
payment and report them only as social security and                       allowance. For more information, see the Instructions for
Medicare wages on the employee's Form W-2 to ensure that                  Forms W-2 and W-3, and Pub. 463. For information on
proper social security and Medicare credit is received. On                reporting employee moving expense reimbursements on
the Form W-2, show the payment as social security wages                   Form W-2, see the Instructions for Forms W-2 and W-3.
(box 3) and Medicare wages and tips (box 5) and the social
security and Medicare taxes withheld in boxes 4 and 6; do                 Payments made on behalf of another person. For
not show the payment in box 1 of Form W-2.                                payments reportable under section 6041, if you make a
                                                                          payment on behalf of another person, who is the source of
   If you made the payment after the year of death, do not                the funds, you may be responsible for filing Form
report it on Form W-2 and do not withhold social security and             1099-MISC. You are the payor for information reporting
Medicare taxes.                                                           purposes if you perform management or oversight functions
   Whether the payment is made in the year of death or after              in connection with the payment, or have a significant
the year of death, you must also report the payment to the                economic interest in the payment (such as a lien). For
estate or beneficiary on Form 1099-MISC. Report the                       example, a bank that provides financing to a real estate
payment in box 3 (rather than as non-employee                             developer for a construction project maintains an account
compensation). See the Example that follows. Enter the                    from which it makes payments for services in connection with
name and TIN of the payment recipient on Form 1099-MISC.                  the project. The bank performs management and oversight
For example, if the recipient is an individual beneficiary, enter         functions over the payments and is responsible for filing
the name and social security number of the individual; if the             information returns for payments of $600 or more paid to
recipient is the estate, enter the name and employer                      contractors. For more information, see Regulations section
identification number of the estate. The general backup                   1.6041-1(e).
withholding rules apply to this payment.
                                                                          Indian gaming profits, payments to tribal members. If
   Death benefits from nonqualified deferred compensation                 you make payments to members of Indian tribes from the net
plans or section 457 plans paid to the estate or beneficiary of           revenues of class II or class III gaming activities conducted or
a deceased employee are reportable on Form 1099-MISC.                     licensed by the tribes, you must withhold federal income tax
Do not report these death benefits on Form 1099-R.                        on such payments. File Form 1099-MISC to report the
However, if the benefits are from a qualified plan, report them           payments and withholding to tribal members. Report the
on Form 1099-R. See the Instructions for Forms 1099-R and                 payments in box 3 and the federal income tax withheld in
5498.

Instructions for Forms 1099-MISC and 1099-NEC (2020)                -3-
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 6 of 15
box 4. Pub. 15-A contains the necessary Tables for                      incorrect TIN. If you mark this box, the IRS will not send you
Withholding on Distributions of Indian Gaming Profits to                any further notices about this account.
Tribal Members.
                                                                           However, if you received both IRS notices in the same
State or local sales taxes. If state or local sales taxes are           year, or if you received them in different years but they both
imposed on the service provider and you (as the buyer) pay              related to information returns filed for the same year, do not
them to the service provider, report them on Form                       check the box at this time. For purposes of the
1099-MISC as part of the reportable payment. However, if                two-notices-in-3-years rule, you are considered to have
sales taxes are imposed on you (as the buyer) and collected             received one notice and you are not required to send a
from you by the service provider, do not report the sales               second “B” notice to the taxpayer on receipt of the second
taxes on Form 1099-MISC.                                                notice. See part N in the 2020 General Instructions for
Widely held fixed investment trusts (WHFITs). Trustees                  Certain Information Returns for more information.
and middlemen of WHFITs must report items of gross                              For information on the TIN Matching System offered
income attributable to a trust income holder (TIH) on the                TIP by the IRS, see the 2020 General Instructions for
appropriate Form 1099. A tax information statement that                         Certain Information Returns.
includes the information provided to the IRS on Forms 1099,
as well as additional information identified in Regulations             Corrections to Form 1099-MISC
section 1.671-5(e), must be furnished to TIHs. For details,
see the 2020 General Instructions for Certain Information               If you need to correct a Form 1099-MISC that you have
Returns.                                                                already sent to the IRS:
                                                                        • For paper forms, see the 2020 General Instructions for
Statements to Recipients                                                Certain Information Returns, part H; or
If you are required to file Form 1099-MISC, you must furnish            • For electronic corrections, see Pub. 1220.
a statement to the recipient. For more information about the                    If you are filing a correction on a paper form, do not
requirement to furnish a statement to each recipient, and                 !     check the VOID box on the form. A checked VOID
truncation, see part M in the 2020 General Instructions for             CAUTION box alerts IRS scanning equipment to ignore the form

Certain Information Returns.                                            and proceed to the next one. Your correction will not be
                                                                        entered into IRS records if you check the VOID box.
   You can furnish each recipient with a single payee
statement reporting all Form 1099-MISC payment types. You
are required to furnish the payee statements by January 31              Recipient's TIN
and file with the IRS by February 28, (March 31, if filing              Enter the recipient's TIN using hyphens in the proper format.
electronically).                                                        SSNs, ITINs, and ATINs should be in the XXX-XX-XXXX
                                                                        format. EINs should be in the XX-XXXXXXX format. You
Truncating recipient’s TIN on payee statements.                         should make every effort to ensure that you have the correct
Pursuant to Regulations section 301.6109-4, all filers of this          type of number reported in the correct format.
form may truncate a recipient’s TIN (social security number
(SSN), individual taxpayer identification number (ITIN),                Account Number
adoption taxpayer identification number (ATIN), or employer
                                                                        The account number is required if you have multiple
identification number (EIN)) on payee statements. Truncation
                                                                        accounts for a recipient for whom you are filing more than
is not allowed on any documents the filer files with the IRS. A
                                                                        one Form 1099-MISC. The account number is also required if
payer's TIN may not be truncated on any form. See part J in
                                                                        you check the “FATCA filing requirement” box. See FATCA
the 2020 General Instructions for Certain Information
                                                                        Filing Requirement Checkbox, earlier. Additionally, the IRS
Returns.
                                                                        encourages you to designate an account number for all
Foreign Account Tax Compliance Act (FATCA)                              Forms 1099-MISC that you file. See part L in the 2020
                                                                        General Instructions for Certain Information Returns.
Filing Requirement Checkbox
Check the box if you are a U.S. payer that is reporting on              Box 1. Rents
Form(s) 1099 (including reporting payments on this Form                 Enter amounts of $600 or more for all types of rents, such as
1099-MISC) as part of satisfying your requirement to report             any of the following.
with respect to a U.S. account for chapter 4 purposes as                • Real estate rentals paid for office space. However, you do
described in Regulations section 1.1471-4(d)(2)(iii)(A). In             not have to report these payments on Form 1099-MISC if you
addition, check the box if you are a Foreign Financial                  paid them to a real estate agent or property manager. But the
Institution (FFI) reporting payments to a U.S. account                  real estate agent or property manager must use Form
pursuant to an election described in Regulations section                1099-MISC to report the rent paid over to the property owner.
1.1471-4(d)(5)(i)(A). Finally, check the box if you are an FFI          See Regulations sections 1.6041-3(d) and 1.6041-1(e)(5),
making the election described in Regulations section                    Example 5.
1.1471-4(d)(5)(i)(A) and are reporting a U.S. account for               • Machine rentals (for example, renting a bulldozer to level
chapter 4 purposes to which you made no payments during                 your parking lot). If the machine rental is part of a contract
the year that are reportable on any applicable Form 1099 (or            that includes both the use of the machine and the operator,
are reporting a U.S. account to which you made payments                 prorate the rental between the rent of the machine (report
during the year that do not reach the applicable reporting              that in box 1) and the operator's charge (report that on Form
threshold for any applicable Form 1099).                                1099-NEC in box 1).
                                                                        • Pasture rentals (for example, farmers paying for the use of
2nd TIN Not.                                                            grazing land).
You may enter an “X” in this box if you were notified by the
IRS twice within 3 calendar years that the payee provided an

                                                                  -4-       Instructions for Forms 1099-MISC and 1099-NEC (2020)
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 7 of 15
    Public housing agencies must report in box 1 rental                   Prizes and awards received in recognition of past
assistance payments made to owners of housing projects.                accomplishments in religious, charitable, scientific, artistic,
See Rev. Rul. 88-53, 1988-1 C.B. 384.                                  educational, literary, or civic fields are not reportable if:
   Coin-operated amusements. If an arrangement between                 • The winners are chosen without action on their part,
an owner of coin-operated amusements and an owner of a                 • The winners are not expected to perform future services,
business establishment where the amusements are placed is              and
a lease of the amusements or the amusement space, the                  • The payer transfers the prize or award to a charitable
owner of the amusements or the owner of the space,                     organization or governmental unit under a designation made
whoever makes the payments, must report the lease                      by the recipient. See Rev. Proc. 87-54, 1987-2 C.B. 669.
payments in box 1 of Form 1099-MISC if the payments total
                                                                           Other items required to be reported in box 3 include the
at least $600. However, if the arrangement is a joint venture,
                                                                       following.
the joint venture must file a Form 1065, U.S. Return of
Partnership Income, and provide each partner with the                      1. Payments as explained earlier under Deceased
information necessary to report the partner's share of the             employee's wages.
taxable income. Coin-operated amusements include video                     2. Payments as explained earlier under Indian gaming
games, pinball machines, jukeboxes, pool tables, slot                  profits, payments to tribal members.
machines, and other machines and gaming devices operated                   3. A payment or series of payments made to individuals
by coins or tokens inserted into the machines by individual            for participating in a medical research study or studies.
users. For more information, see Rev. Rul. 92-49, 1992-1
C.B. 433.                                                                 4. Termination payments to former self-employed
                                                                       insurance salespeople. These payments are not subject to
Box 2. Royalties                                                       self-employment tax and are reportable in box 3 (rather than
Enter gross royalty payments (or similar amounts) of $10 or            box 1 of Form 1099-NEC) if all the following apply.
more. Report royalties from oil, gas, or other mineral
properties before reduction for severance and other taxes                 a. The payments are received from an insurance
that may have been withheld and paid. Do not include                   company because of services performed as an insurance
surface royalties. They should be reported in box 1. Do not            salesperson for the company.
report oil or gas payments for a working interest in box 2;               b. The payments are received after termination of the
report payments for working interests in box 1 of Form                 salesperson's agreement to perform services for the
1099-NEC. Do not report timber royalties made under a                  company.
pay-as-cut contract; report these timber royalties on Form                c. The salesperson did not perform any services for the
1099-S, Proceeds From Real Estate Transactions.                        company after termination and before the end of the year.
   Use box 2 to report royalty payments from intangible                   d. The salesperson enters into a covenant not to
property such as patents, copyrights, trade names, and                 compete against the company for at least 1 year after the
trademarks. Report the gross royalties (before reduction for           date of termination.
fees, commissions, or expenses) paid by a publisher directly              e. The amount of the payments depends primarily on
to an author or literary agent, unless the agent is a                  policies sold by the salesperson or credited to the
corporation. The literary agent (whether or not a corporation)         salesperson's account during the last year of the service
that receives the royalty payment on behalf of the author              agreement or to the extent those policies remain in force for
must report the gross amount of royalty payments to the                some period after termination, or both.
author on Form 1099-MISC whether or not the publisher
                                                                          f. The amount of the payments does not depend at all on
reported the payment to the agent on its Form 1099-MISC.
                                                                       length of service or overall earnings from the company
Box 3. Other Income                                                    (regardless of whether eligibility for payment depends on
                                                                       length of service).
Enter other income of $600 or more required to be reported
on Form 1099-MISC that is not reportable in one of the other              If the termination payments do not meet all these
boxes on the form.                                                     requirements, report them in box 1 of Form 1099-NEC.
   Also enter in box 3 prizes and awards that are not for                 5. Generally, all punitive damages, any damages for
services performed. Include the fair market value (FMV) of             nonphysical injuries or sickness, and any other taxable
merchandise won on game shows. Also include amounts                    damages. Report punitive damages even if they relate to
paid to a winner of a sweepstakes not involving a wager. If a          physical injury or physical sickness. Generally, report all
wager is made, report the winnings on Form W-2G.                       compensatory damages for nonphysical injuries or sickness,
                                                                       such as employment discrimination or defamation. However,
        If, not later than 60 days after the winner becomes            do not report damages (other than punitive damages):
 TIP entitled to the prize, the winner can choose the                     a. Received on account of personal physical injuries or
        option of a lump sum or an annuity payable over at
                                                                       physical sickness;
least 10 years, the payment of winnings is considered made
when actually paid. If the winner chooses an annuity, file                b. That do not exceed the amount paid for medical care
Form 1099-MISC each year to report the annuity paid during             for emotional distress;
that year.                                                                c. Received on account of nonphysical injuries (for
                                                                       example, emotional distress) under a written binding
   Do not include prizes and awards paid to your employees.            agreement, court decree, or mediation award in effect on or
Report these on Form W-2. Do not include in box 3 prizes               issued by September 13, 1995; or
and awards for services performed by nonemployees, such
as an award for the top commission salesperson. Report
them in box 1 of Form 1099-NEC.

Instructions for Forms 1099-MISC and 1099-NEC (2020)             -5-
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 8 of 15
  d. That are for a replacement of capital, such as                      Box 6. Medical and Health Care Payments
damages paid to a buyer by a contractor who failed to                    Enter payments of $600 or more made in the course of your
complete construction of a building.                                     trade or business to each physician or other supplier or
   Damages received on account of emotional distress,                    provider of medical or health care services. Include
including physical symptoms such as insomnia, headaches,                 payments made by medical and health care insurers under
and stomach disorders, are not considered received for a                 health, accident, and sickness insurance programs. If
physical injury or physical sickness and are reportable unless           payment is made to a corporation, list the corporation as the
described in item 5b or 5c above. However, damages                       recipient rather than the individual providing the services.
received on account of emotional distress due to physical                Payments to persons providing health care services often
injuries or physical sickness are not reportable.                        include charges for injections, drugs, dentures, and similar
   Also report liquidated damages received under the Age                 items. In these cases, the entire payment is subject to
Discrimination in Employment Act of 1967.                                information reporting. You are not required to report
                                                                         payments to pharmacies for prescription drugs.
        Taxable back pay damages may be wages and
 TIP reportable on Form W-2. See Pub. 957.                                  The exemption from issuing Form 1099-MISC to a
                                                                         corporation does not apply to payments for medical or health
                                                                         care services provided by corporations, including
Foreign agricultural workers. Report in box 3                            professional corporations. However, you are not required to
compensation of $600 or more paid in a calendar year to an               report payments made to a tax-exempt hospital or extended
H-2A visa agricultural worker who did not give you a valid               care facility or to a hospital or extended care facility owned
TIN. You must also withhold federal income tax under the                 and operated by the United States (or its possessions), a
backup withholding rules. For more information, go to                    state, the District of Columbia, or any of their political
IRS.gov and enter “foreign agricultural workers” in the search           subdivisions, agencies, or instrumentalities.
box.                                                                              Generally, payments made under a flexible spending
Account reported under FATCA. If you are an FFI                            !      arrangement (as defined in section 106(c)(2)) or a
                                                                         CAUTION health reimbursement arrangement which is treated
reporting pursuant to an election described in Regulations
section 1.1471-4(d)(5)(i)(A) a U.S. account required to be               as employer-provided coverage under an accident or health
reported under chapter 4 to which during the year you made               plan for purposes of section 106 are exempt from the
no payments reportable on an applicable Form 1099, enter                 reporting requirements of section 6041.
zero in box 3. In addition, if you are an FFI described in the
preceding sentence and, during the year, you made                        Box 7. Payer Made Direct Sales of $5,000 or
payments to the account required to be reported under                    More
chapter 4, but those payments are not reportable on an
applicable Form 1099 (for example, because the payment is                    Enter an “X” in the checkbox for sales by you of $5,000 or
under the applicable reporting threshold), you must report the           more of consumer products to a person on a buy-sell,
account on this Form 1099-MISC and enter zero in box 3.                  deposit-commission, or other commission basis for resale
                                                                         (by the buyer or any other person) anywhere other than in a
Box 4. Federal Income Tax Withheld                                       permanent retail establishment. Do not enter a dollar amount
Enter backup withholding. For example, persons who have                  in this box.
not furnished their TINs to you are subject to withholding on               The report you must give to the recipient for these direct
payments required to be reported in boxes 1, 2 (net of                   sales need not be made on the official form. It may be in the
severance taxes), 3, 5 (to the extent paid in cash), 6, 8, 9,            form of a letter showing this information along with
and 10. For more information on backup withholding,                      commissions, prizes, awards, etc.
including the rate, see part N in the 2020 General Instructions
for Certain Information Returns.                                         Box 8. Substitute Payments in Lieu of Dividends
   Also enter any income tax withheld from payments to                   or Interest
members of Indian tribes from the net revenues of class II or            Enter aggregate payments of at least $10 of substitute
class III gaming activities conducted or licensed by the tribes.         payments received by a broker for a customer in lieu of
                                                                         dividends or tax-exempt interest as a result of a loan of a
Box 5. Fishing Boat Proceeds                                             customer's securities. Substitute payment means a payment
Enter the individual's share of all proceeds from the sale of a          in lieu of (a) a dividend, or (b) tax-exempt interest to the
catch or the FMV of a distribution in kind to each crew                  extent that interest (including original issue discount) has
member of fishing boats with normally fewer than 10 crew                 accrued while the securities were on loan. For this purpose, a
members. A fishing boat has normally fewer than 10 crew                  customer includes an individual, trust, estate, partnership,
members if the average size of the operating crew was fewer              association, company, or corporation. See Notice 2003-67,
than 10 on trips during the preceding 4 calendar quarters.               which is on page 752 of Internal Revenue Bulletin 2003-40 at
                                                                         IRS.gov/irb/2003-40_IRB#NOT-2003-67. It does not include
   In addition, report cash payments of up to $100 per trip              a tax-exempt organization, the United States, any state, the
that are contingent on a minimum catch and are paid solely               District of Columbia, a U.S. possession, or a foreign
for additional duties (such as mate, engineer, or cook) for              government. File Form 1099-MISC with the IRS and furnish a
which additional cash payments are traditional in the                    copy to the customer for whom you received the substitute
industry. However, do not report on Form 1099-MISC any                   payment.
wages reportable on Form W-2.




                                                                   -6-      Instructions for Forms 1099-MISC and 1099-NEC (2020)
             Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 9 of 15
Box 9. Crop Insurance Proceeds                                            income tax on this payment, you may enter it in box 15. In
Enter crop insurance proceeds of $600 or more paid to                     box 16, enter the abbreviated name of the state and the
farmers by insurance companies unless the farmer has                      payer's state identification number. The state number is the
informed the insurance company that expenses have been                    payer's identification number assigned by the individual
capitalized under section 278, 263A, or 447.                              state. In box 17, you may enter the amount of the state
                                                                          payment.
Box 10. Gross Proceeds Paid to an Attorney                                    If a state tax department requires that you send them a
Enter gross proceeds of $600 or more paid to an attorney in               paper copy of this form, use Copy 1 to provide information to
connection with legal services (regardless of whether the                 the state tax department. Give Copy 2 to the recipient for use
services are performed for the payer). See Payments to                    in filing the recipient's state income tax return.
attorneys, earlier.

Box 12. Section 409A Deferrals                                            Specific Instructions
You do not have to complete this box. For details, see Notice             for Form 1099-NEC
2008-115, available at IRS.gov/irb/                                       File Form 1099-NEC, Nonemployee Compensation (NEC),
2008-52_IRB#NOT-2008-115.                                                 for each person in the course of your business to whom you
                                                                          have paid the following during the year:
   If you complete this box, enter the total amount deferred
during the year of at least $600 for the nonemployee under all
                                                                          • At least $600 in:
nonqualified plans. The deferrals during the year include                    1. Services performed by someone who is not your
earnings on the current year and prior year deferrals. For                employee (including parts and materials) (box 1);
additional information, see Regulations sections 1.409A-1                    2. Cash payments for fish (or other aquatic life) you
through 1.409A-6.                                                         purchase from anyone engaged in the trade or business of
                                                                          catching fish (box 1); or
  For deferrals and earnings under NQDC plans for
employees, see the Instructions for Forms W-2 and W-3.                       3. Payments to an attorney (box 1). (See Payments to
                                                                          attorneys, later.)
Box 13. Excess Golden Parachute Payments                                    You must also file Form 1099-NEC for each person from
Enter any excess golden parachute payments. An excess                     whom you have withheld any federal income tax (report in
parachute payment is the amount over the base amount (the                 box 4) under the backup withholding rules regardless of the
average annual compensation for services includible in the                amount of the payment.
individual's gross income over the most recent 5 tax years).
                                                                                  Be sure to report each payment in the proper box
See Q/A-38 through Q/A-44 of Regulations section 1.280G-1
                                                                            !     because the IRS uses this information to determine
for how to compute the excess amount.
                                                                          CAUTION whether the recipient has properly reported the

   See Golden parachute payments, later, for more                         payment.
information.
                                                                          Trade or business reporting only. Report on Form
Box 14. Nonqualified Deferred Compensation                                1099-NEC only when payments are made in the course of
Enter all amounts deferred (including earnings on amounts                 your trade or business. Personal payments are not
deferred) that are includible in income under section 409A                reportable. You are engaged in a trade or business if you
because the nonqualified deferred compensation (NQDC)                     operate for gain or profit. However, nonprofit organizations
plan fails to satisfy the requirements of section 409A. Do not            are considered to be engaged in a trade or business and are
include amounts properly reported on a Form 1099-MISC,                    subject to these reporting requirements. Other organizations
corrected Form 1099-MISC, Form W-2, or Form W-2c for a                    subject to these reporting requirements include trusts of
prior year. Also, do not include amounts that are considered              qualified pension or profit-sharing plans of employers, certain
to be subject to a substantial risk of forfeiture for purposes of         organizations exempt from tax under section 501(c) or
section 409A. For additional information, see Regulations                 501(d), farmers' cooperatives that are exempt from tax under
sections 1.409A-1 through 1.409A-6; Notice 2008-113,                      section 521, and widely held fixed investment trusts.
available at IRS.gov/irb/2008-51_IRB#NOT-2008-113;                        Payments by federal, state, or local government agencies are
Notice 2008-115; Notice 2010-6, available at IRS.gov/irb/                 also reportable.
2010-03_IRB#NOT-2010-6; and Notice 2010-80, available at                  Exceptions. Some payments do not have to be reported on
IRS.gov/irb/2010-51_IRB#NOT-2010-80.                                      Form 1099-NEC, although they may be taxable to the
                                                                          recipient. Payments for which a Form 1099-NEC is not
   The amount included in box 14 is also includible in box 1              required include all of the following.
of Form 1099-NEC.
                                                                          • Generally, payments to a corporation (including a limited
                                                                          liability company (LLC) that is treated as a C or S
Boxes 15–17. State Information
                                                                          corporation). However, see Reportable payments to
These boxes may be used by payers who participate in the                  corporations, later.
Combined Federal/State Filing Program and/or who are                      • Payments for merchandise, telegrams, telephone, freight,
required to file paper copies of this form with a state tax               storage, and similar items.
department. See Pub. 1220 for more information regarding                  • Payments of rent to real estate agents or property
the Combined Federal/State Filing Program. They are                       managers. However, the real estate agent or property
provided for your convenience only and need not be                        manager must use Form 1099-MISC to report the rent paid
completed for the IRS. Use the state information boxes to                 over to the property owner. See Regulations sections
report payments for up to two states. Keep the information for
each state separated by the dash line. If you withheld state

Instructions for Forms 1099-MISC and 1099-NEC (2020)                -7-
            Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 10 of 15
1.6041-3(d), 1.6041-1(e)(5), Example 5, and the instructions              Certain Medicaid waiver payments may be excludable
for box 1.                                                             from income as difficulty-of-care payments. For more
• Wages paid to employees (report on Form W-2, Wage and                information, see Notice 2014-7, available at IRS.gov/irb/
Tax Statement).                                                        2014-4_IRB#NOT-2014-7, and Medicaid waiver payments
• Military differential wage payments made to employees                frequently asked questions (FAQs), available at IRS.gov/
while they are on active duty in the Armed Forces or other             Individuals/Certain-Medicaid-Payments-May-Be-Excludable-
uniformed services (report on Form W-2).                               From-Income.
• Business travel allowances paid to employees (may be                 Canceled debt. A canceled debt is not reportable on Form
reportable on Form W-2).
                                                                       1099-NEC. Canceled debts reportable under section 6050P
• Cost of current life insurance protection (report on Form            must be reported on Form 1099-C. See the Instructions for
W-2 or Form 1099-R, Distributions From Pensions, Annuities,
                                                                       Forms 1099-A and 1099-C.
Retirement or Profit-Sharing Plans, IRAs, Insurance
Contracts, etc.).                                                      Reportable payments to corporations. The following
• Payments to a tax-exempt organization including                      payments made to corporations generally must be reported
tax-exempt trusts (IRAs, HSAs, Archer MSAs, Coverdell                  on Form 1099-NEC.
ESAs, and ABLE (529A) accounts), the United States, a                  • Fish purchases for cash reported in box 1.
state, the District of Columbia, a U.S. possession, or a               • Attorneys' fees reported in box 1.
foreign government.                                                    • Payments by a federal executive agency for services
• Payments made to or for homeowners from the HFA                      (vendors) reported in box 1.
Hardest Hit Fund or similar state program (report on Form                       Federal executive agencies may also have to file
1098-MA).                                                                       Form 8596, Information Return for Federal Contracts,
• Compensation for injuries or sickness by the Department                !
                                                                        CAUTION and Form 8596-A, Quarterly Transmittal of
of Justice as a public safety officer disability or survivor's         Information Returns for Federal Contracts, if a contracted
benefit, or under a state program that provides benefits for           amount for personal services is more than $25,000. See Rev.
surviving dependents of a public safety officer who has died           Rul. 2003-66, which is on page 1115 of Internal Revenue
as the direct and proximate result of a personal injury                Bulletin 2003-26 at IRS.gov/pub/irs-irbs/irb03-26.pdf for
sustained in the line of duty.                                         details.
• Compensation for wrongful incarceration for any criminal
offense for which there was a conviction under federal or              Payments to attorneys. The term “attorney” includes a law
state law. See section 139F, Certain amounts received by               firm or other provider of legal services. Attorneys' fees of
wrongfully incarcerated individuals.                                   $600 or more paid in the course of your trade or business are
   Form 1099-K. Payments made with a credit card or                    reportable in box 1 of Form 1099-NEC, under section
payment card and certain other types of payments, including            6041A(a)(1).
third-party network transactions, must be reported on Form                Gross proceeds paid to attorneys. Gross proceeds are
1099-K by the payment settlement entity under section                  not reportable by you in box 1 of Form 1099-NEC. See the
6050W and are not subject to reporting on Form 1099-NEC.               Form 1099-MISC box 10 instructions, earlier.
See the separate Instructions for Form 1099-K.                            Payments to corporations for legal services. The
   Fees paid to informers. A payment to an informer as an              exemption from reporting payments made to corporations
award, fee, or reward for information about criminal activity          does not apply to payments for legal services. Therefore, you
does not have to be reported if the payment is made by a               must report attorneys' fees (in box 1 of Form 1099-NEC) or
federal, state, or local government agency, or by a nonprofit          gross proceeds (in box 10 of Form 1099-MISC) as described
organization exempt from tax under section 501(c)(3) that              earlier to corporations that provide legal services.
makes the payment to further the charitable purpose of                    Taxpayer identification numbers (TINs). To report
lessening the burdens of government. For more information,             payments to an attorney on Form 1099-NEC, you must
see Regulations section 1.6041-3(l).                                   obtain the attorney's TIN. You may use Form W-9, Request
   Scholarships. Do not use Form 1099-NEC to report                    for Taxpayer Identification Number and Certification, to
scholarship or fellowship grants. Scholarship or fellowship            obtain the attorney's TIN. An attorney is required to promptly
grants that are taxable to the recipient because they are paid         supply its TIN whether it is a corporation or other entity, but
for teaching, research, or other services as a condition for           the attorney is not required to certify its TIN. If the attorney
receiving the grant are considered wages and must be                   fails to provide its TIN, the attorney may be subject to a
reported on Form W-2. Other taxable scholarship or                     penalty under section 6723 and its regulations, and you must
fellowship payments (to a degree or nondegree candidate)               backup withhold on the reportable payments.
do not have to be reported to the IRS on any form, unless
section 6050S requires reporting of such amounts by an                 Fish purchases. If you are in the trade or business of
educational institution on Form 1098-T, Tuition Statement.             purchasing fish for resale, you must report total cash
See section 117(b)–(d) and Regulations section 1.6041-3(n)             payments of $600 or more paid during the year to any person
for more information.                                                  who is engaged in the trade or business of catching fish.
   Difficulty-of-care payments. Do not use Form                        Report these payments in box 1. You are required to keep
1099-NEC to report difficulty-of-care payments that are                records showing the date and amount of each cash payment
excludable from the recipient's gross income.                          made during the year, but you must report only the total
Difficulty-of-care payments to foster care providers are not           amount paid for the year on Form 1099-NEC.
reportable if paid for fewer than 11 children under age 19 and            “Fish” means all fish and other forms of aquatic life. “Cash”
fewer than six individuals age 19 or older. See section                means U.S. and foreign coin and currency and a cashier's
131(c). Amounts paid for more than 10 children or more than            check, bank draft, traveler's check, or money order. Cash
five other individuals are reportable on Form 1099-NEC.                does not include a check drawn on your personal or business
                                                                       account.

                                                                 -8-       Instructions for Forms 1099-MISC and 1099-NEC (2020)
            Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 11 of 15
Employee business expense reimbursements. Do not                          the payment (such as a lien). For example, a bank that
use Form 1099-NEC to report employee business expense                     provides financing to a real estate developer for a
reimbursements. Report payments made to employees                         construction project maintains an account from which it
under a nonaccountable plan as wages on Form W-2.                         makes payments for services in connection with the project.
Generally, payments made to employees under an                            The bank performs management and oversight functions
accountable plan are not reportable on Form W-2, except in                over the payments and is responsible for filing information
certain cases when you pay a per diem or mileage                          returns for payments of $600 or more paid to contractors. For
allowance. For more information, see the Instructions for                 more information, see Regulations section 1.6041-1(e).
Forms W-2 and W-3, and Pub. 463. For information on                       State or local sales taxes. If state or local sales taxes are
reporting employee moving expense reimbursements on                       imposed on the service provider and you (as the buyer) pay
Form W-2, see the Instructions for Forms W-2 and W-3.                     them to the service provider, report them on Form 1099-NEC
Independent contractor or employee. Generally, you                        as part of the reportable payment. However, if sales taxes
must report payments to independent contractors on Form                   are imposed on you (as the buyer) and collected from you by
1099-NEC in box 1. See the instructions for box 1.                        the service provider, do not report the sales taxes on Form
                                                                          1099-NEC.
        Section 530 of the Revenue Act of 1978 as extended
 TIP by section 269(c) of P.L. 97-248 deals with the                      Statements to Recipients
        employment tax status of independent contractors                  If you are required to file Form 1099-NEC, you must furnish a
and employees. To qualify for relief under section 530,                   statement to the recipient. For more information about the
employers must file Form 1099-NEC. Additional                             requirement to furnish a statement to each recipient, and
requirements for relief are discussed in Rev. Proc. 85-18,                truncation, see part M in the 2020 General Instructions for
1985-1 C.B. 518. Also see Pub. 15-A for special rules that                Certain Information Returns.
may apply to technical service specialists and test proctors
and room supervisors.                                                        You can furnish each recipient with a single payee
                                                                          statement reporting all Form 1099-NEC payment types. You
Transit passes and parking for independent contrac-                       are required to furnish the payee statements and file with the
tors. Although you cannot provide qualified transportation                IRS by January 31.
fringes to independent contractors, the working condition and
de minimis fringe rules for transit passes and parking apply to           Truncating recipient’s TIN on payee statements.
independent contractors. Tokens or farecards that enable an               Pursuant to Regulations section 301.6109-4, all filers of this
independent contractor to commute on a public transit                     form may truncate a recipient’s TIN (social security number
system (not including privately operated van pools) are                   (SSN), individual taxpayer identification number (ITIN),
excludable from the independent contractor's gross income                 adoption taxpayer identification number (ATIN), or employer
and are not reportable on Form 1099-NEC if their value in                 identification number (EIN)) on payee statements. Truncation
any month is $21 or less. However, if the value of a pass                 is not allowed on any documents the filer files with the IRS. A
provided in a month is greater than $21, the full value is part           payer's TIN may not be truncated on any form. See part J in
of the gross income and must be reported on Form                          the 2020 General Instructions for Certain Information
1099-NEC. The value of parking may be excludable from an                  Returns.
independent contractor's gross income, and, therefore, not
                                                                          Foreign Account Tax Compliance Act (FATCA)
reportable on Form 1099-NEC if certain requirements are
met. See Regulations section 1.132-9(b), Q/A-24.                          Filing Requirement Checkbox
                                                                          Check the box if you are a U.S. payer that is reporting on
Directors' fees. You must report directors' fees and other
                                                                          Form(s) 1099 (including reporting payments on this Form
remuneration, including payments made after retirement, on
                                                                          1099-NEC) as part of satisfying your requirement to report
Form 1099-NEC in the year paid. Report them in box 1.
                                                                          with respect to a U.S. account for chapter 4 purposes as
Commissions paid to lottery ticket sales agents. A state                  described in Regulations section 1.1471-4(d)(2)(iii)(A). In
that has control over and responsibility for online and instant           addition, check the box if you are a Foreign Financial
lottery games must file Form 1099-NEC to report                           Institution (FFI) reporting payments to a U.S. account
commissions paid, whether directly or indirectly, to licensed             pursuant to an election described in Regulations section
sales agents. For example, State X retains control over and               1.1471-4(d)(5)(i)(A). Finally, check the box if you are an FFI
liability for online and instant lottery games. For online ticket         making the election described in Regulations section
sales, State X pays commissions by allowing an agent to                   1.1471-4(d)(5)(i)(A) and are reporting a U.S. account for
retain 5% of the ticket proceeds the agent remits to State X.             chapter 4 purposes to which you made no payments during
For instant ticket sales, State X pays commissions by                     the year that are reportable on any applicable Form 1099 (or
providing tickets to the agent for 5% less than the proceeds              are reporting a U.S. account to which you made payments
to be obtained by the agent from the sale of those tickets. If            during the year that do not reach the applicable reporting
the commissions for the year total $600 or more, they must                threshold for any applicable Form 1099).
be reported in box 1 of Form 1099-NEC. See Rev. Rul.
92-96, 1992-2 C.B. 281.                                                   2nd TIN Not.
Payments made on behalf of another person. For                            You may enter an “X” in this box if you were notified by the
payments reportable under section 6041, if you make a                     IRS twice within 3 calendar years that the payee provided an
payment on behalf of another person, who is the source of                 incorrect TIN. If you mark this box, the IRS will not send you
the funds, you may be responsible for filing Form 1099-NEC.               any further notices about this account.
You are the payor for information reporting purposes if you                  However, if you received both IRS notices in the same
perform management or oversight functions in connection                   year, or if you received them in different years but they both
with the payment, or have a significant economic interest in              related to information returns filed for the same year, do not

Instructions for Forms 1099-MISC and 1099-NEC (2020)                -9-
            Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 12 of 15
check the box at this time. For purposes of the                          Self-employment tax. Generally, amounts reportable in
two-notices-in-3-years rule, you are considered to have                  box 1 are subject to self-employment tax. If payments to
received one notice and you are not required to send a                   individuals are not subject to this tax and are not reportable
second “B” notice to the taxpayer on receipt of the second               elsewhere on Form 1099-NEC, report the payments in box 3
notice. See part N in the 2020 General Instructions for                  of Form 1099-MISC. However, report section 530 (of the
Certain Information Returns for more information.                        Revenue Act of 1978) worker payments in box 1 of Form
        For information on the TIN Matching System offered               1099-NEC.
 TIP by the IRS, see the 2020 General Instructions for                   Examples. The following are some examples of payments
        Certain Information Returns.                                     to be reported in box 1.
                                                                         • Professional service fees, such as fees to attorneys
Corrections to Form 1099-NEC                                             (including corporations), accountants, architects, contractors,
If you need to correct a Form 1099-NEC that you have                     engineers, etc.
already sent to the IRS:                                                 • Fees paid by one professional to another, such as
• For paper forms, see the 2020 General Instructions for                 fee-splitting or referral fees.
Certain Information Returns, part H; or                                  • Payments by attorneys to witnesses or experts in legal
• For electronic corrections, see Pub. 1220.                             adjudication.
                                                                         • Payment for services, including payment for parts or
        If you are filing a correction on a paper form, do not           materials used to perform the services if supplying the parts
  !     check the VOID box on the form. A checked VOID                   or materials was incidental to providing the service. For
CAUTION box alerts IRS scanning equipment to ignore the form
                                                                         example, report the total insurance company payments to an
and proceed to the next one. Your correction will not be                 auto repair shop under a repair contract showing an amount
entered into IRS records if you check the VOID box.                      for labor and another amount for parts, if furnishing parts was
                                                                         incidental to repairing the auto.
Recipient's TIN                                                          • Commissions paid to nonemployee salespersons that are
Enter the recipient's TIN using hyphens in the proper format.            subject to repayment but not repaid during the calendar year.
SSNs, ITINs, and ATINs should be in the XXX-XX-XXXX                      • A fee paid to a nonemployee, including an independent
format. EINs should be in the XX-XXXXXXX format. You                     contractor, or travel reimbursement for which the
should make every effort to ensure that you have the correct             nonemployee did not account to the payer, if the fee and
type of number reported in the correct format.                           reimbursement total at least $600. To help you determine
                                                                         whether someone is an independent contractor or an
Account Number                                                           employee, see Pub. 15-A.
The account number is required if you have multiple
                                                                         • Payments to nonemployee entertainers for services. Use
                                                                         Form 1042-S, Foreign Person's U.S. Source Income Subject
accounts for a recipient for whom you are filing more than
                                                                         to Withholding, for payments to nonresident aliens.
one Form 1099-NEC. The account number is also required if
you check the “FATCA filing requirement” box. See FATCA
                                                                         • Exchanges of services between individuals in the course
                                                                         of their trades or businesses. For example, an attorney
Filing Requirement Checkbox, earlier. Additionally, the IRS
                                                                         represents a painter for nonpayment of business debts in
encourages you to designate an account number for all
                                                                         exchange for the painting of the attorney's law offices. The
Forms 1099-NEC that you file. See part L in the 2020
                                                                         amount reportable by each on Form 1099-NEC is the FMV of
General Instructions for Certain Information Returns.
                                                                         his or her own services performed. However, if the attorney
Box 1. Nonemployee Compensation                                          represents the painter in a divorce proceeding, this is an
                                                                         activity that is unrelated to the painter's trade or business.
Enter nonemployee compensation (NEC) of $600 or more.                    The attorney must report on Form 1099-NEC the value of his
Include fees, commissions, prizes and awards for services                or her services. But the painter need not report on Form
performed as a nonemployee, other forms of compensation                  1099-NEC the value of painting the law offices because the
for services performed for your trade or business by an                  work is in exchange for legal services that are separate from
individual who is not your employee, and fish purchases for              the painter's business.
cash. Include oil and gas payments for a working interest,               • Taxable fringe benefits for nonemployees. For information
whether or not services are performed. Also include                      on the valuation of fringe benefits, see Pub. 15-B, Employer's
expenses incurred for the use of an entertainment facility that          Tax Guide to Fringe Benefits.
you treat as compensation to a nonemployee. Federal                      • Gross oil and gas payments for a working interest.
executive agencies that make payments to vendors for                     • Payments to an insurance salesperson who is not your
services, including payments to corporations, must report the            common law or statutory employee. See Pub. 15-A for the
payments in this box. See Rev. Rul. 2003-66.                             definition of employee. However, for termination payments to
What is NEC? If the following four conditions are met, you               former insurance salespeople, see the instructions for box 3
must generally report a payment as NEC.                                  of Form 1099-MISC.
• You made the payment to someone who is not your                        • Directors' fees as explained under Directors' fees, earlier.
employee.                                                                • Commissions paid to licensed lottery ticket sales agents
• You made the payment for services in the course of your                as explained under Commissions paid to lottery ticket sales
trade or business (including government agencies and                     agents, earlier.
nonprofit organizations).                                                • Payments to section 530 (of the Revenue Act of 1978)
• You made the payment to an individual, partnership,                    workers. See the TIP under Independent contractor or
estate, or, in some cases, a corporation.                                employee, earlier.
• You made payments to the payee of at least $600 during                 • Fish purchases for cash. See Fish purchases, earlier.
the year.


                                                                  -10-      Instructions for Forms 1099-MISC and 1099-NEC (2020)
                 Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 13 of 15
Illustrated Example

  The completed Form 1099-NEC illustrates the following example. Z Builders is a contractor that subcontracts drywall work to
  Ronald Green, a sole proprietor who does business as Y Drywall. During the year, Z Builders pays Mr. Green $5,500. Z Builders
  must file Form 1099-NEC because they paid Mr. Green $600.00 or more in the course of their trade or business, and Mr. Green
  is not a corporation.

                      7171                       VOID               CORRECTED
  PAYER’S name, street address, city or town, state or province, country, ZIP                                     OMB No. 1545-0116
  or foreign postal code, and telephone no.
                                                                                                                                                Nonemployee
      Z Builders
      123 Maple Avenue
                                                                                                                   2020                        Compensation
      Oaktown, AL 00000
      555-555-1212                                                                                                Form   1099-NEC
                                                                                  1 Nonemployee compensation                                               Copy A
                                                                                  $ 5500.00                                                                   For
 PAYER’S TIN                             RECIPIENT’S TIN                          2                                                              Internal Revenue
                                                                                                                                                   Service Center

                                                                                                                                                File with Form 1096.
      XX-XXXXXXX                           XXX-XX-XXXX
  RECIPIENT’S name                                                                3
      Ronald Green                                                                                                                                For Privacy Act
      dba/ Y Drywall                                                                                                                              and Paperwork
  Street address (including apt. no.)                                             4 Federal income tax withheld
                                                                                                                                                   Reduction Act
                                                                                                                                                  Notice, see the
      456 Flower Lane                                                                                                                              2020 General
                                                                                  $                                                              Instructions for
  City or town, state or province, country, and ZIP or foreign postal code                                                                                Certain
                                                                                                                                                     Information
      Oaktown, AL 00000
                                                                                                                                                        Returns.
                                                                   FATCA filing
                                                                   requirement



  Account number (see instructions)                                2nd TIN not. 5 State tax withheld          6 State/Payer’s state no.     7 State income
                                                                                  $                                                        $
                                                                                  $                                                        $
 Form 1099-NEC                             Cat. No. 72590N                            www.irs.gov/Form1099NEC      Department of the Treasury - Internal Revenue Service
 Do Not Cut or Separate Forms on This Page                                            —      Do Not Cut or Separate Forms on This Page

Nonqualified deferred compensation (section 409A) in-                                                  Revenue Bulletin 2003-34 at IRS.gov/irb/
come. Include in box 1 the amount of all deferrals (plus                                               2003-34_IRB#RP-2003-68, concerning the valuation of stock
earnings) reported in box 14 of Form 1099-MISC that are                                                options for purposes of golden parachute payment rules. For
includible in gross income because the nonqualified deferred                                           the treatment of unvested shares of restricted stock, see
compensation (NQDC) plan fails to satisfy the requirements                                             Rev. Rul. 2005-39, available at IRS.gov/irb/
of section 409A. See Regulations sections 1.409A-1 through                                             2005-27_IRB#RR-2005-39.
1.409A-6.                                                                                                Independent contractor. Enter in box 1 the total
                                                                                                       compensation, including any golden parachute payment. For
Golden parachute payments. A parachute payment is any                                                  excess golden parachute payments, see the instructions for
payment that meets all of the following conditions.                                                    box 13 of Form 1099-MISC.
   1. The payment is in the nature of compensation.                                                       For employee reporting of these payments, see Pub.
   2. The payment is to, or for the benefit of, a disqualified                                         15-A.
individual. A disqualified individual is one who at any time
                                                                                                       Payments not reported in box 1. Do not report in box 1:
during the 12-month period prior to and ending on the date of
the change in ownership or control of the corporation (the                                             • Expense reimbursements paid to volunteers of nonprofit
                                                                                                       organizations;
disqualified individual determination period) was an
employee or independent contractor and was, in regard to                                               • Deceased employee wages paid in the year after death
                                                                                                       (report in box 3 of Form 1099-MISC) (See Deceased
that corporation, a shareholder, an officer, or a highly
                                                                                                       employee's wages, earlier);
compensated individual.
                                                                                                       • Payments more appropriately described as rent (report in
   3. The payment is contingent on a change in the                                                     box 1 of Form 1099-MISC), royalties (report in box 2 of Form
ownership of a corporation, the effective control of a                                                 1099-MISC), other income not subject to self-employment
corporation, or the ownership of a substantial portion of the                                          tax (report in box 3 of Form 1099-MISC), interest (use Form
assets of a corporation (a change in ownership or control).                                            1099-INT);
   4. The payment has (together with other payments                                                    • The cost of current life insurance protection (report on
described in (1), (2), and (3), above, made to the same                                                Form W-2 or Form 1099-R);
individual) an aggregate present value of at least three times                                         • An employee's wages, travel or auto allowance, or
the individual's base amount.                                                                          bonuses and prizes (report on Form W-2); and
                                                                                                       • The cost of group-term life insurance paid on behalf of a
  For more details, see Regulations section 1.280G-1. Also,                                            former employee (report on Form W-2).
see Rev. Proc. 2003-68, which is on page 398 of Internal

Instructions for Forms 1099-MISC and 1099-NEC (2020)                                            -11-
            Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 14 of 15
Box 4. Federal Income Tax Withheld                                     boxes to report payments for up to two states. Keep the
Enter backup withholding. For example, persons who have                information for each state separated by the dash line. If you
not furnished their TINs to you are subject to withholding on          withheld state income tax on this payment, you may enter it in
payments required to be reported in box 1. For more                    box 5. In box 6, enter the abbreviated name of the state and
information on backup withholding, including the rate, see             the payer's state identification number. In box 7, you may
part N in the 2020 General Instructions for Certain                    enter the amount of the state payment.
Information Returns.                                                       If a state tax department requires that you send them a
                                                                       paper copy of this form, use Copy 1 to provide information to
Boxes 5–7. State Information                                           the state tax department. Give Copy 2 to the recipient for use
These boxes are provided for your convenience only and                 in filing the recipient's state income tax return.
need not be completed for the IRS. Use the state information




                                                                -12-      Instructions for Forms 1099-MISC and 1099-NEC (2020)
            Case 1:20-cv-00027-SMR-SHL Document 32-2 Filed 05/21/21 Page 15 of 15


Index

                                          Fishing boat proceeds 6
A                                         Fish purchases for cash 6, 8, 10           P
Agricultural workers, foreign 6           Foreign agricultural workers 6             Parking, value of 9
Armed Forces 2, 8                         Form 1099-K 2, 8                           Payment card transactions 2, 6, 7, 12
Attorneys' fees and gross proceeds 2,     Former insurance salesperson,              Prizes and awards 5
   7, 8, 10                                  termination payments 5, 6, 10, 12       Punitive damages 5
                                          Form W-9 3, 8

B                                                                                    R
Backup withholding 3, 6, 8, 12            G                                          Rents 1, 4
Broker transactions 1, 6, 7               Golden parachute payments 11               Royalties 1, 5
                                          Gross proceeds, attorneys 2, 7, 8, 10

C                                                                                    S
Canceled debt 2, 8                        H                                          Scholarships 2, 8
Coin-operated amusements 5                Health care services, payments 1, 6, 8     Section 409A deferrals 7
Commissions 9, 10                                                                    Section 409A income 7, 11
Construction project, escrow agent 3, 9                                              Section 530 worker 9, 10
Consumer products of $5,000, indicator    I                                          Self-employment tax 10
   for 1, 7                               Independent contractor payments 9, 10      State and local sales taxes 9
Corporations, payments to 2, 3, 8, 10     Indian gaming profits 3                    State Information 7, 12
Corrections 4, 10                         Informants, fees 2, 8                      Substitute payments in lieu of dividends
Crop insurance proceeds 1, 7                                                            or tax-exempt interest 1, 6
                                          L
D                                         Lottery ticket agents, commissions 9, 10   T
Damages 5                                                                            Taxpayer identification number 3, 8
Deceased employee's wages 3, 6, 12                                                   Termination payments, insurance
Difficulty-of-care payments 8             M                                             salespeople 5, 10
Directors' fees 9, 10                     Medical payments 8                         Trade or business 2, 7
Direct sales of consumer products for     Medical research payments 5                Transit passes 9
   resale 1, 7                            Medical services payments 6
                                          Military differential payments 2, 8
                                          Miscellaneous income 1, 7                  W
E                                                                                    Withholding:
Excess golden parachute payments 7                                                      Backup 3, 6, 8, 12
Exchange of services 10                   N                                             Indian gaming 3, 6, 12
                                          Nonemployee compensation (NEC) 10
                                          Nonqualified deferred compensation 7,
F                                           11
FATCA filing requirements 4, 6, 9, 10
Fees 1, 2, 7–10
                                          O
                                          Other income 5




                                                             -13-
